PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,421,913
Issue Date: September 24, 2019
Application No. 15/565,151
Filed: October 07, 2017
For: PRODUCTION PROCESS AND PRODUCTION SYSTEM FOR PRODUCING METHANE / GASEOUS AND/OR LIQUID HYDROCARBONS
:
:
:
:	 NOTICE
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed August 2, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

Applicant states a non-final Office action was issued on December 10, 2018, a first and second month extension fee of $300 was paid on April 10, 2019, a third month extension fee of $400 was paid on June 10, 2019, these fees have been paid within the time frame of six months from the date of the Office action. Since the current fee schedule shows the undiscounted three month extension of time fee as $1480, the applicant is correct that a total deficiency owed amount of $780 is required for the balance of the three month extension of time fee. In this case, the explanation including the fee deficiency submissions filed August 2, 2021 and January 29, 2021 are collectively sufficient enough to comply with 37 CFR 1.28(c). 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions